    Case 19-22241-JNP           Doc 118     Filed 07/23/20 Entered 07/23/20 14:20:30             Desc Main
                                           Document      Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)                          Order Filed on July 23, 2020
UNITED STATES DEPARTMENT OF JUSTICE                                      by Clerk
                                                                         U.S. Bankruptcy Court
OFFICE OF THE UNITED STATES TRUSTEE                                      District of New Jersey
ANDREW R. VARA
UNITED STATES TRUSTEE, REGIONS 3 & 9
Jeffrey M. Sponder, Esq.
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Email: jeffrey.m.sponder@usdoj.gov
                                                            Chapter 11
In Re:
                                                            Case No. 19-22241 (JNP)
Shinder Pal and Jojinder Pal Kaur,
                                                            Hearing Date:
Debtors.
                                                            Judge: Jerrold N. Poslusny Jr.

                           ORDER CONVERTING CASE TO CHAPTER 7

    The relief set forth on the following pages, numbered two (2) and three (3), is hereby
ORDERED.




         DATED: July 23, 2020
   Case 19-22241-JNP           Doc 118     Filed 07/23/20 Entered 07/23/20 14:20:30           Desc Main
                                          Document      Page 2 of 3



(Page 2)
Shinder Pal and Jojinder Pal Kaur
Chapter 11 Case No.: 19-22241 (JNP)
Order Converting Case to Chapter 7
_________________________________________________________________________________


        Upon consideration of the Motion of the United States Trustee by and through counsel, for an

Order Converting the Case to Chapter 7, and notice of the motion having been given to the Debtors,

Debtors’ counsel, and parties in interest, and the Court having found cause for the entry of the within

Order, and the Court having further found that entry of the within Order is in the best interest of

creditors and the bankruptcy estate, it is hereby:

        ORDERED that the chapter 11 case of Shinder Pal and Jojinder Pal Kaur, case number 19-

22241 (JNP), is CONVERTED from chapter 11 to chapter 7; and it is further

        ORDERED that within 14 days of the date of this Order the Debtors shall file:

                •   Amendments to previously filed schedules and statements as necessary,

                •   All schedules and statements required by 11 U.S.C. § 521(a), if such documents

                    have not already been filed,

                •   A schedule of all property which was acquired after the commencement of the

                    case, but before the entry of this Order,

                •   A schedule of executory contracts and unexpired leases entered into or assumed

                    after the commencement of the case, but before the entry of this Order,

                •   A schedule of unpaid debts incurred after the commencement of the case, but

                    before the entry of this Order, and it is further;

        ORDERED that the United States Trustee shall immediately appoint a chapter 7 trustee in

this case; and it is further
  Case 19-22241-JNP         Doc 118     Filed 07/23/20 Entered 07/23/20 14:20:30           Desc Main
                                       Document      Page 3 of 3



(Page 3)
Shinder Pal and Jojinder Pal Kaur
Chapter 11 Case No.: 19-22241 (JNP)
Order Converting Case to Chapter 7
_________________________________________________________________________________


      ORDERED that the Debtors or chapter 11 trustee shall:

             •   Immediately turn over to the chapter 7 trustee, all records and property of the

                 estate in his/her/its control,

             •   Within 120 days of the date of this order, file a Final Report including an

                 accounting of all receipts and distributions or a statement indicating why the report

                 cannot be filed.
